Opinión concurrente emitida por el
Juez Asociado Señor Hernández Denton.
A pesar de que el presente recurso trata sobre un ejem-plar cuyo cambio de nombre es más conocido por la contro-versia en el caso de autos que por sus ejecutorias hípicas, hemos decidido expresarnos de manera particular por en-tender que a este caso no le corresponde la dimensión que se le ha dado. Además, hubiésemos preferido que la pre-sente controversia se resolviera mediante Sentencia, que es la manera más apropiada para resolver asuntos de esta naturaleza.
No obstante, concurrimos con la conclusión de la Opi-nión del Tribunal en cuanto a que el Administrador de la Administración de la Industria y el Deporte Hípico (el Ad-ministrador) erró al prohibir que se cambie el nombre del ejemplar Reina Blanca 98 por PAZPARAVIEQUES. Em-pero, consideramos que la doctrina de vaguedad y ampli-tud excesiva dispone del asunto que se nos plantea de una manera más efectiva y precisa que el curso de acción adop-tado por la Opinión del Tribunal, y que no eran necesarios los pronunciamientos vertidos en las partes II, III y IV de la opinión suscrita por la mayoría de los compañeros Jueces.
*34I — I
Al examinar los estatutos que limitan la libertad de ex-presión en cuanto al contenido, los tribunales han desarro-llado las doctrinas de vaguedad y amplitud excesiva. Véase R. Serrano Geyls, Derecho Constitucional de Estados Unidos y Puerto Rico, 1ra ed., San Juan, Ed. C. Abo. P.R., 1988, Vol. II, págs. 1319-1324. Una ley es nula por vaguedad si sus prohibiciones no están claramente definidas. Para pre-venir que las leyes sean aplicadas de manera arbitraria y discriminatoria, éstas deben proveer normas claras para aquellas personas encargadas de ponerlas en vigor. Una ley adolece de vaguedad si una persona de inteligencia pro-medio no queda debidamente advertida del acto u omisión que el estatuto pretende penalizar, y se presta a la aplica-ción arbitraria y discriminatoria. Vives Vázquez v. Tribunal Superior, 101 D.P.R. 139, 145-146 (1973); Velázquez Pagán v. A.M.A., 131 D.P.R. 568, 577 (1992); U.N.T.S. v. Srio. de Salud, 133 D.P.R. 153, 161 (1993).
Por otro lado, una reglamentación adolece de amplitud excesiva cuando aspira a prohibir o castigar expresiones que no gozan de la protección constitucional pero que por razón de haber sido redactada o interpretada imprecisa-mente tiene el efecto de prohibir o castigar expresiones constitucionalmente protegidas. El problema básico es que la ley excesivamente amplia desalienta la expresión prote-gida por la Constitución porque los encargados de ponerla en vigor tienen entonces demasiada discreción y pueden usar la ley para proscribir expresiones constitucional-mente válidas. Serrano Geyls, op. cit., pág. 1320. Véase, además, Velázquez Pagán v. A.M.A., supra; U.N.T.S. v. Srio. de Salud, supra.
*35HH [ — 4
Examinada brevemente la normativa prevaleciente a utilizarse para examinar una legislación o reglamentación que limita la libertad de expresión, procede analizar la va-lidez del Reglamento Núm. 4118 de 29 de enero de 1990, según enmendado, (el Reglamento) que utiliza el Adminis-trador al pasar juicio sobre los nombres de los ejemplares que se someten para su aprobación.
La disposición reglamentaria en controversia adolece de vaguedad porque no define qué es propaganda, ni ofrece criterio alguno de cómo debe aplicarse o interpretarse su texto. Así, la referida disposición promueve su aplicación de manera arbitraria y discriminatoria al concederle dis-creción absoluta al Administrador para determinar los ele-mentos para su aplicación.
A pesar de que el Administrador ha aprobado nombres de ejemplares como Pedro R., Carlos R., El Amolao y Tren Urbano, en este caso consideró que PAZPARAVIEQUES es un término que sirve de propaganda para un movimiento político-partidista. Por ende, denegó el cambio de nombre solicitado por el señor Pedro J. Muñiz. Las decisiones de la Junta Hípica y del Tribunal de Circuito de Apelaciones en las que se confirma la resolución, se fundamentaron esen-cialmente en el grado de discreción que el Reglamento le confiere al Administrador para aprobar los nombres de los ejemplares. Es claro que desde ese punto de vista, cual-quier decisión del Administrador será avalada, ya que el Reglamento le confiere absoluta discreción y le permite justificar sus decisiones con los criterios que le sean más convenientes.
Lo anterior queda evidenciado de forma patente con el hecho de que al mismo dueño de PAZPARAVIEQUES, el Administrador le aprobó el nombre de “ISLA NENA SIN-NEIVI” para otro ejemplar de su establo, el cual sí ha te-*36nido éxito en sus ejecutorias hípicas.(1) Esto demuestra la arbitrariedad en la aplicación del Reglamento a causa de su redacción vaga e imprecisa.
De igual forma, la disposición reglamentaria ante nues-tra consideración sufre del defecto de ser excesivamente amplia. Esto es así porque, aunque reconocemos que exis-ten situaciones en que el Administrador podría válida-mente denegar ciertos nombres de ejemplares, el Regla-mento alcanza a prohibir la expresión protegida por la Constitución. Su redacción imprecisa permite que se inter-prete y aplique para prohibir una expresión que al amparo de nuestra Constitución no podría legítimamente prohi-birse, como ocurrió en este caso.
Finalmente, consideramos que en el caso de marras no era necesario analizar el interés del Estado para aprobar el Reglamento, ni la naturaleza de los motivos de la Junta Hípica y su Administrador para denegar la solicitud del cambio de nombre de Reina Blanca 98 a PAZPARAVIEQUES. Aun concluyendo que existe un mo-tivo adecuado que justifique la aprobación del Reglamento y que la Junta Hípica no actuó discriminatoriamente, te-nemos que necesariamente concluir que la disposición re-glamentaria en discusión es nula por adolecer de vaguedad y amplitud excesiva. A pesar de esto, este Tribunal optó por fijar pautas en cuanto a nuestro derecho de libertad de expresión que no eran necesarias. Por ende, concurrimos.
*37— O —

 Tomamos conocimiento judicial de que “ISLA NENA SINNEIVI” arribó en primer lugar en la quinta carrera del lunes 29 de octubre de 2001. El Vocero de Puerto Rico, 30 de octubre de 2001, pág. 66.